FILED
                              NOT FOR PUBLICATION                           SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BAMBANG MARIHOT,                                  No. 12-70343

               Petitioner,                        Agency No. A095-629-752

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judge.

       Bambang Marihot, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the BIA’s denial of a motion to reconsider. Mohammed v. Gonzales,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion in denying Marihot’s motion to

reconsider as untimely because it was filed more than thirty days after the final

agency decision. See 8 C.F.R. § 1003.2(b)(2). Accordingly, the BIA did not err in

refusing to reconsider the prior adverse credibility determination.

      We lack jurisdiction to review the BIA’s discretionary decision to not reopen

removal proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818,

823-24 (9th Cir. 2011).

      We also lack jurisdiction to review Marihot’s unexhausted contention that

there is a pattern or practice of persecution of Christians in Indonesia. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004)

      Marihot’s motion for judicial notice is denied. See Fisher v. INS, 79 F.3d

955, 963 (9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    12-70343